     Case 1:15-cr-00354-LJO-SKO Document 98 Filed 11/05/20 Page 1 of 2


 1   RICHARD A. BESHWATE, JR., SBN: 179782
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno CA 93721
     (559) 266-5000
 4
     Attorney for Defendant
 5   GEORGE BOONE
 6

 7                                   UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                      Case No. 1:15-cr-00354-LJO-SKO-2
11                      Plaintiff,
12              v.                                   STIPULATION AND ORDER TO
                                                     TERMINATE SUPERVISED RELEASE
13    GEORGE BOONE,
14                      Defendant.
15
            IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
16

17   counsel, RICHARD A. BESHWATE, JR. attorney for Defendant GEORGE BOONE, and

18   THOMAS NEWMAN, Assistant U.S. Attorney for Plaintiff, that the petition be dismissed and

19   supervised released be terminated.
20          Mr. Boone has complied with all the terms and conditions of probation and has
21
     successfully completed the Teen Challenge program. Please see attached letter from the program
22
     (Attachment A).
23
            Probation Officer Kendall Millhouse has no objections to the termination of supervised
24

25   release.

26
            Dated: November 5, 2020             Respectfully submitted,
27

28                                              /s/ RICHARD A. BESHWATE, JR.
                                                     1
     Case 1:15-cr-00354-LJO-SKO Document 98 Filed 11/05/20 Page 2 of 2


 1                                               RICHARD A. BESHWATE, JR.
                                                 Attorney for Defendant,
 2                                               GEORGE BOONE
 3

 4

 5          Dated: November 5, 2020              Respectfully submitted,
 6

 7                                               /s/ THOMAS NEWMAN
                                                 Thomas Newman
 8                                               U.S. Probation Officer

 9

10                                               ORDER

11          Good cause appearing, it is hereby ordered that George Boone’s termination of supervised

12   release is granted effective immediately.

13   IT IS SO ORDERED.
14      Dated:     November 5, 2020
15                                                   UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
